DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2022 has been entered. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 6-12, and 17-30  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,862,770. Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the application are broader than the claims of US Patent. (see claims comparison below).
US Application 17/100,414
US Pat. 10,862,770
1. A method of operation of a Network Function, NF, service consumer in a core network of a cellular communications system, comprising: sending, to an NF service producer, a request message to invokes a NF service of the NF service producer to create a resource in the NF service producer which request the message comprises a consumer ID of the NF service consumer and information that indicates a time at which the NF service consumer last performed a recovery.
A method of operation of a Network Function, NF, service consumer in a core network of a cellular communications system, comprising: sending, to an NF service producer, a first request message to invoke an NF service provided by the NF service producer to create a resource in the NF service producer, which first request message comprises a Consumer ID of the NF service consumer and first information that indicates a time at which the NF service consumer last performed a recovery.
6. The method of claim 5 wherein the information that indicates a time at which the NF service consumer last performed a recovery is a timestamp.
2. The method of claim 1 wherein the first information that indicates the time at which the NF service consumer last performed the recovery is a timestamp.
7. The method of claim 1 wherein the information comprised in the message further comprises information that indicates a time at which the NF service consumer last performed a recovery and address information to contact the unit of the NF service consumer
3. The method of claim 1 wherein the first information comprised in the first request message further comprises address information to contact a unit of the NF service consumer.
8. The method of claim 7 wherein the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI
  4. The method of claim 3 wherein the address information comprises an Internet Protocol, IP, address or a Uniform Resource Indicator, URI.
9. The method of claim 1 wherein the recovery is a restart of the NF service producer.
14. The method of claim 9 wherein the recovery is the restart of the NF service producer.
10. The method of claim 1 further comprising: performing a restart of the NF service consumer; and sending, to the NF service producer, a second message comprising second information that indicates a time at which the restart was performed as a new time at which the NF service consumer last performed a recovery.
1. performing a restart of the NF service consumer; and then sending, to the NF service producer, a second request message .., which second request message comprises the Consumer ID and second information that indicates a time at which the restart was performed, which new time is newer than the time indicated by the first request message.
claims 11-12 and 17-30
Claims 8-20


Claims 11-25 includes the same subject as claims 8-20 of the US patent.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “  ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED:  May 30, 2001). 
Response to Arguments
Applicant’s arguments with respect to claims 1, 6-12, and 17-30 have been considered but are moot because the double patenting rejection is remained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN ALLAND GELIN whose telephone number is (571)272-7842.  The examiner can normally be reached on MON-FR 9-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 571-272-3965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEAN A GELIN/Primary Examiner, Art Unit 2643